DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 04/08/2021.   Claims 1, 6, 7, 10, and 11 are amended. Claims 1-11 are pending in the application. As such, Claims 1-11 have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 04/08/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-11  have been examined.  

Response to Arguments 
4.         Applicant’s amendments and Remarks with respect to Claims 1, 6, 7, 10, and 11 have been fully considered. In response, the previous rejections under 35 U.S.C. §103 are respectfully reconsidered and withdrawn in view of Applicant’s persuasive Remarks and amendments to Claims 1, 6, 7, 10, and 11 accordingly as filed 04/08/2021.
Allowable Subject Matter
5.	 Claims 1-11 are found allowable over the prior art of record for at least the following rationale. Notwithstanding, the teachings in Rabinowitz et al., (U.S. Patent Application: 2017/0337464), and Rei tal., (U.S. Patent Application: 2018/0204120), hereinafter referred to as RABINOWITZ and REI. 
RABINOWITZ discloses, see e.g., how “…in cases where the sequence of machine learning tasks include image classification tasks, or acoustic modeling task, the sequence of DNNs may include one or more convolutional neural network.", "in cases where the k-th subsequent DNN is a convolutional neural network, lateral connections can be replaced by performing 1x1 convolutions across image high and width and using dense fully connected input and output connections. In some cases an additional nonlinearity can be added on top of such a layer before representations are concatenated and fed to the current DNN…,” (See e.g., RABINOWITZ paras. 44, 55, 76).
REI discloses, see e.g., capabilities for filtering module according to the characters or other symbols that are input, and the displayed predictions may be updated according to the words with the highest probability that match that filter and updating matrix for a selected window, (REI paras. 84-86, 90, Fig. 5)
Notwithstanding, RABINOWITZ in view of REI’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations as specifically  amended in independent Claims 1, 7,  and 11.
Similarly, dependent Claims 2-6; and 8-10 further limit allowable independent Claims 1 and 7 correspondingly, and thus are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
 Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please, see PTO-892 for more details. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656